Case: 2:04-cv-00905-EAS-CMV Doc #: 146 Filed: 07/14/20 Page: 1 of 1 PAGEID #: 2005




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION




SIERRA CLUB, et al.,                          Case No.     2:04-cv-905
                                              Judge Edmund A. Sargus, Jr.
            Plaintiffs,                       Magistrate Judge Chelsey M. Vascura

       v.

DAYTON POWER & LIGHT INC., et al.,

       Defendants.

                                    OPINION AND ORDER

       This matter is before the Court on Defendants’ Petition to Terminate the Consent Decree

(ECF No. 139), Plaintiffs’ Response in Opposition (ECF No. 140), and Defendants’ Reply Brief

(ECF No. 141). This Court held a telephone status conference on this Motion on June 29, 2020.

Pursuant to the agreements made at that conference and the reasons set forth in Defendants’

Petition the Court GRANTS Defendants’ Petition with the following condition subsequent: If at

any time the units at issue in the Consent Decree are reactivated, they shall comply with all of

the terms and conditions of the Consent Decree that was approved and entered by final judgment

issued October 23, 2008, (ECF No. 107) and as amended and approved by final judgment issued

July 12, 2010 (ECF No. 128). With this condition added, Plaintiffs do not oppose the granting of

Defendants’ Petition.

       IT IS SO ORDERED.



7/14/2020                                     s/ Edmund A. Sargus, Jr.
DATE                                          EDMUND A. SARGUS, JR.
                                              UNITED STATES DISTRICT JUDGE
